PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/787,631
Filing Date: 28 Oct 2015
Appellant(s): LIPIDOR AB



__________________
Malcolm K. McGowan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022.


(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 8/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS” as noted in the Advisory Action mailed 1/07/2022.  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) RESTATEMENT OF REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.
All pending claims are directed to products.  Claim 1 is representative of the pending claim scope. Claim 1 presently recites:
1. 	A topical pharmaceutical or cosmetic composition consisting of a pharmacologically or cosmetically active agent dissolved in a pharmaceutical or cosmetic carrier, the carrier consisting of
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1;
and 
up to 1 % by weight of water.
The applicable interpretation of the amended claim is set forth below. 
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
The article “a” implies a singular non-plural element or ingredient unless otherwise stated.  This is pertinent because the use of singular language with the transitional phrase “consisting of” limits the scope of the claim to exclude any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  Therefore, the use of singular non-plural language excludes embodiments possessing more than one of the recited element.  Accordingly, the phrases “a C2-C4 alcohol” and “a keratolytic agent” are understood to exclude embodiments comprising two or more of such ingredients (e.g., a mixture of ethanol and isopropanol does not read upon the amended claim scope).  However, the phrase “a phospholipid” is reasonably inferred to refer to an art-recognized mixture of phospholipids (e.g., lecithin or Lipoid S100), which is consistent with the original disclosure and dependent claim 9.
Regarding consideration and weighting of the preamble term “topical” in view of the transitional phrase “consisting of”: The phrase “topical” has been interpreted in view of MPEP § 2111.  Although MPEP § 2111.02 and § 2111.02(I) state that “[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”, in the instant case, the structure of the instant invention is limited to the exact genus of compositions “consisting of” only the exact components and proportions of components set forth in the body of claims 1-9 and 12 (see, e.g., MPEP § 2111.03(II), explaining “consisting of”).  Therefore, as amended, the term “topical” cannot meaningfully imply the existence or absence of any additional chemical or structure-altering components since such elements are excluded by the transitional term “consisting of”.  Therefore, in the instant case, the preamble term “topical” as used at amended claims 1-9 and 12 does not structurally limit the pending claim scope.  This determination is also supported under MPEP § 2111.02(II), which identifies that the recitation of an intended purpose or intended use “must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference. . . between the claimed invention and the prior art”.   Here, as noted above, the use of “consisting of” language effectively excludes any additional chemical components that may be present in the claimed composition, and the phrase “topical” was not defined in a manner in the specification (or otherwise presented with a structure/function relationship) that would reasonably inform an artisan that the claim scope was further limited by the term “topical” by excluding any particular subgenus of embodiments encompassed by the positively recited limitations set forth in the body of claims 1-9 and 12.  Therefore, here “topical” only reasonably informs an artisan that the formulation must be non-toxic and safe to apply topically to patients.  However, all formulations satisfying the requirements set forth in the body of instant claim 1 are presumed fully enabled for topical application to patients, and therefore any prior art compositions satisfying the positively recited limitations in the body of the claim are presumed fully capable of meeting the preamble.  If Applicant disagrees, Applicant should explicitly identify the exact embodiments within the scope of instant claim 1 that are not fully enabled and suitable for “topical” compositions.  However, such admissions and identification of non-enabled embodiments may necessitate a rejection under 35 USC § 112(a).  Accordingly, in view of the record as a whole, in view of the amendments filed in the recent reply, the term “topical” is understood to be claim language that does not limit the claim to a particular structure (see, e.g., MPEP § 2111.04(I)), and is fully satisfied by any prior art embodiment that satisfies the positively recited limitations set forth in the body of claims 1-9 or 12. See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); see also Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
A “keratolytic agent” softens, separates, and causes desquamation (i.e. shedding or peeling) of the cornified epithelium, or horny layer, of the skin.  Keratolytic agents are used to expose mycelia of infecting fungi or treat corns, warts, and other skin diseases (see, e.g., US20070154402A1; Jul. 5, 2007; cited in previous action; at ¶¶[0008]-[0009]).
	A “phospholipid” as recited at instant claim 1 is understood to encompass either a purified phospholipid or any mixture of phospholipids (e.g., pure phosphatidylcholine (PC), or mixtures such as "Lipoid S100" or lecithin).  This interpretation is reasonable in view of the Specification (see, e.g., Spec. at Table 1 on 16, identifying “Lipoid S100”), and is consistent with instant claim 9, which positively identifies that “said phospholipid comprises . . . “.  Therefore, “a phospholipid” as claimed is understood to encompass a collection of one or more phospholipids.
A “pharmacologically or cosmetically active agent” is not explicitly defined or otherwise limited except that it must be amenable to topical administration and be “pharmacologically or cosmetically active”.  In the absence of any specific definition, the term is given its broadest reasonable interpretation in view of the prior art, and is understood to include any art-recognized “active ingredient”, including those enumerated in the Specification (see, e.g., Spec. filed 10/28/2015 at 4 at line 15 to 6 at line 6).  The term reasonably includes “water”, which is an art-recognized “moisturizing agent” and an active agent in rehydration compositions1.
	Claim 1 requires that the active agent is “dissolved in” the carrier.  For purposes of applying prior art, it has been assumed that this terminology is fully satisfied and enabled by all members of the claimed genus within the scope recited in the body of amended claim 1, namely all compositions consisting of (i) a pharmacologically or cosmetically active agent dissolved in a carrier consisting of (ii) 3 % - 55% by weight of a phospholipid; (iii) at least 20 % by weight of a C2-C4 alcohol; (iv) at least 0.05 % by weight of a keratolytic agent; (v) 0 % - 20.4 % by weight of propylene glycol; (vi) 0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and (vii) up to 1 % by weight of water.  If Applicant disagrees, Applicant should explicitly identify the exact embodiments that are not fully enabled to form a composition satisfying the phrase “dissolved in” within the genus of compositions claimed.  However, such admissions and identification of non-enabled embodiments may necessitate a rejection under 35 USC § 112(a) because the original disclosure does not fairly inform an artisan how to make and use such embodiments, or how to distinguish, a priori, among infringing and non-infringing compounds  Therefore, absent objective evidence to the contrary, the phrase “dissolved in” is understood to be a recitation of an intended or expected result, fully satisfied by any prior art compound satisfying the positively recited limitations set forth in the body of claims 1 and 35 (see, e.g., MPEP § 2111.02(II), § 2111.04(I); see also MPEP § 2111.02(II)).
	Examiner notes that, in view of the “consisting of” language at claim 1, and the use of singular, non-plural terminology in the amended claim scope, numerous embodiments of record have now been excluded from the pending claims scope as noted below:
The amended scope of claim 1 excludes carrier 4:1 (lacks IPM with MCM); 4:6 and 4:12 (contains two alcohols); 4:13, 4:14, and 4:15 (contains two keratolytic agents); and 4:23 (contains cyclomethicone 5 NF) (see Spec. filed 10/28/2015 at Table 4 on 17-18).
The amended scope of claim 1 excludes composition numbers 7:1, 7:5, 7:6, and 7:7 (see Spec. filed 10/28/2015 at Table 7 on 20). 
The amended claim is limited to embodiments possessing a single keratolytic agent and excludes embodiments comprising more than one keratolytic agent, including carrier numbers 2g and 2k (see Spec. filed 10/28/2015 at Table 2 on 16-17) and composition numbers 5:8 and 5:17 (see Spec. filed 10/28/2015 at Table 5 on 18-19).
The amended claim scope is limited to a single active agent, and therefore the tested embodiments at Table 8 (see Spec. filed 10/28/2015 at Table 8 at 20, Example 3 on 20-21) are excluded from the pending claims scope. 
The amended claim scope also excludes embodiments comprising more than 1% by weight of water, and therefore carrier number 3h (see Spec. filed 10/28/2015 at Table 3 at 17) and composition 6:28 (see Spec. filed 10/28/2015 at Table 6 at 19) are excluded from the pending claims scope.
Accordingly, such embodiments are excluded from the pending claim scope and are therefore not representative of the claimed invention.  
Newly amended claim 35 recites “wherein the composition contains no water other than that incidentally present in the other recited ingredients”.  This language is absent from the originally filed disclosure, but is reasonably understood to include all embodiments within the scope of claim 1 that do not require or recite the addition of any water that is not incidentally present in other recited ingredients.
Claims 36-37 were canceled by Amendment in the After-Final Reply filed 11/30/2021, which was entered as noted in the Advisory mailed 1/07/2022.
Additional teachings are set forth below.


Improper Priority Claim
Applicant’s claim for the benefit of the prior-filed application SE1300318-1 (filed May 3rd, 2013) and PCT/SE2014/050546 (filed May 2nd, 2014) is acknowledged.  However, neither SE1300318-1 nor PCT/SE2014/050546 provide support for the newly amended claim scope as filed 1/20/2021 as explained below.  Per MPEP 1893.01(a), 
Specifically, amendments are not permitted to introduce "new matter" into the application . . . . Where it is determined that such amendments introduce new matter into the application, then the examiner should proceed as in the case of regular U.S. national applications filed under 35 U.S.C. 111(a) by requiring removal of the new matter and making any necessary rejections to the claims. See MPEP §§ 608.04 and 2163.06.
Accordingly, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date because the later-filed application must be an application for a patent for an invention which is also disclosed in the priority documents. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application No. SE1300318-1 (filed May 3rd, 2013) and Application No. PCT/SE2014/050546 (filed May 2nd, 2014), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Instantly amended claim 1 is representative of the pending claim scope.  
Critically, neither Application No. SE1300318-1 or Application No. PCT/SE2014/050546 (hereafter “priority documents”) literally disclose the genus recited at instant claim 1 of the instant Application.  Specifically, the phrases “0 % - 20.4 % by weight of propylene glycol” and “0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1” do not literally appear in either priority document. 
Accordingly, the pending claims scope is not supported as an integrated whole[1], by a literal disclosure in either Application No. SE1300318-1 or Application No. PCT/SE2014/050546.
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous or equivalent in scope with the terminology used in a priority document.  Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
Here, the issue is whether or not either priority document implicitly, inherently, or literally teaches a genus that is synonymous or equivalent in scope with the instantly claimed genus, which is represented by instant claims 1:
1. 	(Currently amended) A topical pharmaceutical or cosmetic composition consisting of a pharmacologically or cosmetically active agent dissolved in a pharmaceutical or cosmetic carrier, the carrier consisting of
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,

0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1;
and 
up to 1 % by weight of water.
As an initial matter, the exact ranges and phrases “0 % - 20.4 % by weight of propylene glycol” and “0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1” are literally absent from the priority documents as noted above.  Therefore, the issue is whether or not the full scope of the pending claims is inherently or implicitly supported by either priority document.  
	Application No. SE1300318-1 differs substantially from the instant disclosure and instant claims.  Application No. SE1300318-1 fails to actually recite any range of percentages that may be reasonably deemed equivalent or otherwise synonymous in scope with “0 % - 20.4 % by weight” or “0 % - 29.8 % by weight”.  Although Applicant appears to suggest that such ranges may be supported by instant Table 4 (see, e.g., Reply filed 7/09/2021 at 10 at final two ¶¶; see also Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), this is moot because Application No. SE1300318-1 fails to contain or disclose the equivalent of Table 4.  Therefore, Application No. SE1300318-1 fails to provide literal, implicit, or inherent support commensurate in scope with the amended and pending claim scope.
Application No. PCT/SE2014/050546 fails to provide literal, implicit, or inherent support commensurate in scope with the newly amended claims. Specifically, Application No. PCT/SE2014/050546 fails to inherently, implicitly, or explicitly disclose any ranges of percentages that may reasonably be deemed equivalent or synonymous in scope with “0 % - 20.4 % by weight” or “0 % - 29.8 % by weight”.  Although Applicant appears to suggest that such ranges may be supported by instant Table 4 (see, e.g., Reply filed 7/09/2021 at 10 at final two ¶¶; see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), this is incorrect because the instantly amended claims substantially and primarily read upon “topical pharmaceutical or cosmetic compositions” that may simultaneously consist of and contain both propylene glycol (up to 20.4%) and also MCM/MIP 1:1 (up to 29.8%). However, Applicant fails to identify even a single embodiment of record that actually simultaneously “consists of” the claimed components as well as both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) within a single embodiment.  Zero supporting disclosure has been identified for such subgenera encompassed by the pending claim language. Accordingly, this claim scope constitutes an attempt to obtain new matter that was not supported by Application No. PCT/SE2014/050546.  Accordingly, the newly amended claims are substantially broader than the supporting disclosure in Application No. PCT/SE2014/050546, and encompass a virtually unlimited number of embodiments simultaneously containing both propylene glycol as well as MCM/MIP.  Therefore, Application No. PCT/SE2014/050546 fails to provide literal, implicit, or inherent support commensurate in scope with the newly amended claims.
Accordingly, Application No. SE1300318-1 and Application No. PCT/SE2014/050546 fail to provide literal, implicit, or inherent support commensurate in scope with the pending claims. 
Conclusion
Here, the introduction of new matter in Application 14/787,631 is not supported by either Application No. SE1300318-1 or Application No. PCT/SE2014/050546.  Therefore, the priority claim under 371 of PCT/SE2014/050546 is improper, because although the instant application repeats a substantial portion of the priority documents, it adds new matter not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application of PCT/SE2014/050546. 
Accordingly, priority to SE1300318-1 (filed May 3rd, 2013) and PCT/SE2014/050546 (filed May 2nd, 2014) is denied for all claims depending from independent claim 1, which has been accorded a priority date of 10/28/2015, which corresponds to the filing date of Application No. 14/787,631.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon amended claim 1, which is representative of the pending claim scope.
Lack of literal Support
Claim 1 was amended in the Reply filed 7/9/2021, and the amended claims do not literally appear in the originally-filed disclosure.  
Specifically, the following genus of compositions, as amended in the Reply filed 7/09/2021, does not literally appear in the originally filed disclosure:
1. 	(Currently amended) A topical pharmaceutical or cosmetic composition consisting of a pharmacologically or cosmetically active agent dissolved in a pharmaceutical or cosmetic carrier, the carrier consisting of
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,

0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1;
and 
up to 1 % by weight of water.
The applicable interpretation of the amended claim scope has been set forth in a separate section above, and is incorporated herein. More specifically, the exact ranges of “0 % - 20.4 % by weight of propylene glycol” and “0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1” fail to literally appear in the originally filed disclosure.
	Furthermore, the amended claim scope reads upon >>trillions of species that simultaneously “consist of” the claimed components as well as both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) within a single embodiment.  Critically, zero embodiments within this subgenus were actually reduced to practice or otherwise discussed with specificity.  No literal disclosure or literal guidance directing artisans to any species within this subgenus has been identified by the Applicant or found by the Examiner.
	Therefore, Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole2, in the originally filed disclosure since zero disclosures or embodiments of record teach or direct artisans to arrive at compositions simultaneously containing of both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) within a single embodiment.  
Although Applicant appears to suggest that the newly amended claim scope is supported by instant Table 4 (see, e.g., Reply filed 7/9/2021 at 11 at 1st to 4th ¶¶; see also Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), Applicant fails to identify where in the originally filed disclosure the newly amended claims are literally disclosed.  The Applicant-identified disclosure does not literally recite amended claim 1 with all limitations presently claimed, and in fact does not literally disclose a single embodiment that actually simultaneously contains both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%).  In the absence of even a single “blaze mark” towards this novel subgenus simultaneously containing both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%), Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole.
Accordingly, it is presently undisputed that the pending claims lack literal support in the originally filed disclosure.  In the absence of literal support, the pertinent issue is whether or not the originally filed disclosure provides implicit or inherent support commensurate in scope with the amended claims. 
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
Prior to evaluating the originally filed disclosure for implicit or inherent support, it is pertinent to determine the metes and bounds of the genus that must be supported commensurate in scope with the requirements of 35 USC § 112(a).  Here, the claim scope at issue includes at least all possible compositions within the scope of amended claim 1:
1. 	(Currently amended) A topical pharmaceutical or cosmetic composition consisting of a pharmacologically or cosmetically active agent dissolved in a pharmaceutical or cosmetic carrier, the carrier consisting of
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,

0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1;
and 
up to 1 % by weight of water.
Critically, this entire genus must be supported as an as an integrated whole3, in the originally filed disclosure, including the entire scope of embodiments claimed that may simultaneously contain both propylene glycol as well as MCM/IPM 1:1.  Here, the claims read upon highly varied embodiments of carriers, including
(A) 3% phospholipid, 0.05% keratolytic agent, 95.95% of a C2-C4 alcohol, 0% propylene glycol, 0% MCM/IPM 1:1, and 0% water; 
(B) 14.2% phospholipid, 14.6% keratolytic agent, 20% of a C2-C4 alcohol, 20.4% propylene glycol, 29.8% MCM/IPM 1:1, and 1% water;
(C) 55% phospholipid, 3% keratolytic agent, 20% of a C2-C4 alcohol, 7% propylene glycol, 7% MCM/IPM 1:1, and 1% water; and
(D) 3% phospholipid, 77% keratolytic agent, 20% of a C2-C4 alcohol, 0% propylene glycol, 0% MCM/IPM 1:1, and 0% water;
Accordingly, the pending claim scope is vast and highly varied, and the largest portion by percentage of various embodiments may be varied from 96.95% C2-C4 alcohol, to 55% phospholipid, to even embodiments having 77% by weight of a keratolytic agent like urea.  Such Critically, such distinct compositions would reasonably be expected to have very distinct properties, and a substantial number of such compositions are presumably impossible to make.  For example, a carrier having 77% by weight of the keratolytic agent of sulfur would not be expected to be dissolvable in 20% ethanol (see, e.g., Search Notes, noting that the solubility of Sulfur at 25°C in Ethanol is 0.066 %, which is orders of magnitude less than 77% by weight). Therefore, it is not credible to conclude that any particular composition within the claim scope is necessarily representative of the entire scope of the pending claims. Furthermore, the genus of C2-C4 alcohols include ethanol, 1-propanol, allyl alcohol, isopropyl alcohol, n-butanol, isobutanol, sec-butanol, and tert-butyl alcohol, wherein each alcohol has unique properties (i.e., a composition of 96.95% ethanol is very different relative to 96.95% sec-butanol).  Therefore, the pending claim scope, as now amended, is vast and highly varied, appears to include impossible carrier formulations.  Therefore, it is not credible to conclude that any particular composition within the claim scope is necessarily representative of the entire scope of the pending claims.  This concern is supported by the disclosure itself, which identifies that small changes in phospholipid content or ethanol content can substantially impact the carrier dissolution capacity (see, e.g., Spec. filed 10/28/2015 at Example 9 and Table 12 on 24).  Accordingly, for purposes of the instant rejection, the issue is whether or not the originally filed disclosure provides inherent or implicit support for the full scope of the newly amended claims. 
	Regarding inherent support for the full scope of the amended claims as filed, it is noted that the pending claims scope excludes substantial portions of the originally filed disclosure, including 
Carrier compositions of carrier 4:1 (lacks IPM with MCM); 4:6 and 4:12 (contains two alcohols); 4:13, 4:14, and 4:15 (contains two keratolytic agents); and 4:23 (contains cyclomethicone 5 NF) (see Spec. filed 10/28/2015 at Table 4 on 17-18).
Composition numbers 7:1, 7:5, 7:6, and 7:7 (see Spec. filed 10/28/2015 at Table 7 on 20). 
All embodiments comprising more than one keratolytic agent, including carrier numbers 2g and 2k (see Spec. filed 10/28/2015 at Table 2 on 16-17) and composition numbers 5:8 and 5:17 (see Spec. filed 10/28/2015 at Table 5 on 18-19).
All embodiments comprising more than a single active agent, such as the tested embodiments at Table 8 (see Spec. filed 10/28/2015 at Table 8 at 20, Example 3 on 20-21) are excluded from the pending claims scope. 
All embodiments comprising more than 1% by weight of water, and therefore carrier number 3h (see Spec. filed 10/28/2015 at Table 3 at 17) and composition 6:28 (see Spec. filed 10/28/2015 at Table 6 at 19) are excluded from the pending claims scope.
These compounds are not representative of the claimed invention, do not fall within the scope of the claimed invention, and therefore cannot reasonably be said to evidence possession of a genus that they are excluded from.  Therefore, at best, the remaining species of record could presumably provide inherent support; however, the limited species disclosed on record and reading upon the instant claims fail to provide inherent support commensurate in scope with the metes and bounds of the pending claims.  Specifically, zero species of record actually simultaneously contain both propylene glycol as well as MCM/IPM 1:1.  Additionally, zero species of record that read upon the instantly claimed genus were disclosed that actually comprised more than 5% urea, more than 6% lactic acid, any level of Sulphur, any level of allantoin, etc.  Additionally, zero species of record reading upon the instant genus were disclosed comprising less than ~46% ethanol.  Accordingly, in the absence of literal support, upon viewing the disclosures of record, it cannot reasonably be concluded that the originally filed disclosure provided inherent support for the amended claims commensurate in scope with the requirements of 35 USC § 112(a), because the highly similar examples of record cannot be said to be representative of the pending claim scope.
	Regarding implicit support, Examiner has found no implicit support for limitations requiring a genus of carriers simultaneously satisfying all recited limitations at amended claim 1.  Specifically, no implicit, inherent, or literal guidance has been found reasonably directing an artisan to a genus having the metes and bounds recited at instant claim 1.  For example, instant claim 1 includes embodiments simultaneously containing 20.4 % by weight of propylene glycol and 29.8% by weight of MCM/IPM 1:1, or otherwise simultaneously comprising some non-zero amount of both propylene and MCM:IPM 1:1.  However, zero guidance or “blaze marks” in the originally filed disclosure reasonably directs an artisan to the instantly claimed genus that comprises such embodiments.  As noted above, no guidance directing artisans to subgenera comprising 77% by weight of a keratolytic agent is presently on record, but is within the scope of the vast and highly varied genus presently claimed.  Zero evidence of record supports any or subgenus defined by the recitation of two simultaneous ranges (i.e., “0 % - 20.4 % by weight” and “0% - 29.8% by weight”), since such ranges are not literally, implicitly, or inherently disclosed on record at all, much less in combination as presently claimed.  Stated alternatively, Applicant has failed to identify any blaze marks that would reasonably direct an artisan to reasonably conclude Applicant possessed a genus of >>trillions of compounds, that amount to the modification of disclosed examples by further adding an exact amount within the range of “0 % - 20.4 % by weight propylene glycol” or “0% - 29.8% by weight” MCM/IPM 1:1 to such compounds.  No such guidance exists on record to alter the claimed compositions in this manner.
At best, an artisan might conclude that such ranges were obvious, however “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Accordingly, the pending claims are not implicitly supported by the originally filed disclosure.  
Accordingly, because the newly recited genus is not literally, implicitly, or inherently supported by the originally filed disclosure and some embodiments even appear impossible to make or use, there is no inherent, implicit, or literal support for the full scope of the amended claims.
Applicant’s Identification of Supporting Disclosures
It is the Examiner’s understanding that Applicant has attempted to support the newly amended claim scope by directing the Examiner to instant Table 4 (see, e.g., Reply filed 7/09/2021 at 11 at 1st to 4th ¶¶; see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3).  These arguments and evidence have been reviewed but not found persuasive. 
First, Applicant does not dispute that the ranges of “0 % - 20.4 % by weight propylene glycol” and “0% - 29.8% by weight” MCM/IPM 1:1 are not literally disclosed.  Accordingly, this matter is deemed undisputed.
Second, Applicant does not dispute that entire portions of the genus may be impossible to make, including sulfur-based embodiments forming ~77% by weight of the carrier composition with 20% ethanol (see, e.g., Search Notes, noting that the solubility of Sulfur at 25°C in Ethanol is 0.066 %, which is orders of magnitude less than 77% by weight).  Accordingly, Applicant does not dispute that the claims read upon such compositions or that such compositions appear impossible to make.
Third, Applicant fails to identify even a single embodiment of record, or any guidance of record, directing an artisan to the presently claimed genus, which may simultaneously contain non-zero amounts of propylene glycol and MCM/IPM 1:1.  Applicant identifies zero examples of such a subgenus and fails to identify any blaze marks that would reasonably direct an artisan to conclude that Applicant inherently, implicitly, or expressly possessed such a subgenus in view of the originally filed disclosure. 
Fourth, Applicant does not dispute that the claims in fact read upon embodiments requiring only 20% C2-C4 alcohol, although zero embodiments of carriers comprising less than ~46% ethanol were actually reduced to practice at all.  
Accordingly, even if considered in the light most favorable to the Applicant, the Applicant’s proffered evidence coupled with the failure to identify supporting disclosures for the full scope of the claimed invention, would still necessitate the instant rejection since it is presently undisputed that the full scope of the pending claims broadly encompasses >>trillions of novel species of the claimed invention that were not reasonably described in the originally filed disclosure.  The court in Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) noted that "a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."  As noted above, zero species within the pending subgenus of compositions simultaneously comprising both >0 % - 20.4 % by weight propylene glycol and also >0% - 29.8% by weight MCM/IPM 1:1 were disclosed at all.  Furthermore, the unpredictability of such species is substantial in view of the instant disclosure which identifies that small changes in phospholipid content or ethanol content can substantially impact the carrier dissolution capacity (see, e.g., Spec. filed 10/28/2015 at Example 9 and Table 12 on 24), as well as the evidence of record that some compositions within the scope of the instant claims may be impossible to even make (see, e.g., Search Notes, noting that the solubility of Sulfur at 25°C in Ethanol is 0.066 %, which is orders of magnitude less than 77% by weight).  Accordingly, in view of the failure to provide species representative of the full scope of the instantly claimed genus combined with the lack of predictability that results obtained from one species of the invention would be applicable to all other species of the invention, it cannot be reasonably concluded that Applicant has evidenced possession of the full scope of the pending invention.
At best, such claim constructions may be deemed “obvious”, but obviousness is not the test for Written Description because “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  See also, In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); see also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").  Here, the newly added limitations of claim 1 define a novel genus that was not literally, inherently, or implicitly described in the originally filed disclosure as an integrated whole, because the originally filed specification “does not clearly disclose to the skilled artisan that the inventors . . . . considered [the simultaneous presence of propylene glycol and MCM/IPM 1:1 at exact ranges] to be part of their invention”.
Accordingly, the amended claims are not literally, implicitly, or inherently supported by the originally filed disclosure.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as shown by the lack of disclosure regarding ranges and percentages of particular components encompassed by the amended claims, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1-9, 12, and 35 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110027382 A1 (Modi; Feb. 3, 2011; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection. Additional claim interpretations are provided below.  Newly added Claim 35 is rejected for the reasons set forth below for claim 1.  The interpretation of newly added claim 36 has been set forth above under a rejection under 35 USC 112(b), and that discussion is incorporated herein.  Claim 36 is understood to read upon the non-elected species when the range “up to about 50%” is understood to include 0%, or the absence of the non-phospholipids recited therein.  Accordingly, claim 36 has been rejected for the reasons set forth below and applied to claim 1.
Regarding amended claims 1-9,12, and 35, US’382 teaches and discloses pharmaceutical formulations suitable for topical applications comprising at least:
benzoyl peroxide;
one micelle forming compound;
one or more solvents;
one or more skin penetration enhancers; and 
a surfactant. 
(see, e.g., US’382 at claims 1 and 27)
Critically, US’382 explicitly teaches, discloses, and provides guidance directing artisans to make and utilize topical formulations comprising:
Benzyol peroxide (see, e.g., US’382 at claim 1), as a pharmaceutically active agent and also as a keratolytic agent (see, e.g., US’382 at ¶¶[0004], [0007]), and US’382 directs artisans to utilize Benzyol peroxide at 0.5 to 70% by weight of the topical formulation (see, e.g., US’382 at ¶[0072]);
Phospholipid (e.g., phosphatidylcholine or another phospholipid of lecithin) (see, e.g., US’382 at claims 1-3 and 7), which may act as a micelle-forming compound (id.; see also US’382 at claim 3, ¶¶[0073]-[0075])4, and wherein such lecithin (phospholipids) may be phosphatidylcholine (id. at ¶[0075]), and used as a micelle-forming compound at 1-20% wt/wt% (see, e.g., US’382 at claims 1-3 and 7, ¶¶[0073]-[0074]);
C2-C4 alcohol (e.g., “isopropyl or ethyl alcohol”) as a solvent (see, e.g., US’382 at claims 1, 14-15, ¶¶[0081]-[0082]) and skin penetration enhancer (see, e.g., US’382 at ¶¶[0083]-[0084], identifying “short chain alcohols”), wherein such C2-C4 alcohols may be present at “1 to 70%” (see, e.g., US’382 at ¶¶[0081]-[0082]);
Urea as an additional skin penetration enhancer (see, e.g., US’382 at claim 1, ¶¶[0067], [0083]-[0084]) in an amount reasonably inferred to be approximately 0.5-8% by weight based upon the exemplified and explicitly disclosed range of another skin penetration enhancer (see, e.g., US’382 at claim 1, ¶¶[0083]-[0085]); and
A second phospholipid (e.g., phosphatidylserine or another phospholipid within lecithin) whichever is not used a micelle-forming agent above at #2) as a surfactant (see, e.g., US’382 at claim 1, ¶¶[0086]-[0087]), wherein such lecithin may be phosphatidylserine (id. at ¶[0087]), and used in an amount reasonably inferred to be approximately 0.5-8% by weight based upon the exemplified and explicitly disclosed range of another surfactant (see, e.g., US’382 at ¶¶[0086]-[0087]).
Accordingly, the prior art reasonably directs and guides artisans to a genus of formulations, including the subgenus of formulations consisting of:
Benzyol peroxide at about 0.5 to 70% by weight;
phosphatidylcholine at about 1-20% by weight as a micelle-forming compound;
Ethyl alcohol at about “1 to 70%” by weight as the solvent;
urea at about 0.5-8% by weight as the skin penetration enhancer; and
phosphatidylserine at about 0.5-8% by weight as the surfactant.
Notably, the phospholipids utilized as the “micelle-forming compound” and “surfactant” could be varied to any phospholipid within the US’382 disclosure (e.g., components (b) and (e) above could be simply substituted with another phospholipid of US’382, including phosphatidylinositol, phosphatidic acid, phosphatidylethanolamine, etc. - see, e.g., US’382 at ¶¶[0075], [0087]).  Accordingly, the total amount of phospholipids present would be approximately 1.5-28% by weight.  Therefore, the prior art of US’382 generally teaches, identifies, and directs artisans to utilize topical formulations within the scope of the instant claims. (see, e.g., MPEP § 2144.05(I), noting that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists).  Regarding instant claim 6, the range of “1 to 70%” wt./wt. (see, e.g., US’382 at claims 1, 14-15, ¶¶[0081]-[0084]) is substantially close to the range of “70-90% by weight” as recited at instant claim 6.  Per MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see also, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  Here, the ranges end and begin, respectively, at 70%, and therefore artisans would readily appreciate that highly similar amounts, such as 69.999% and 70.0001% would yield negligible differences in the resulting products.  Accordingly, claim 6 is obvious in view of the prior art because the claims are understood to effectively overlap and be infinitely close at or around 70% by weight.  Regarding claim 12, the pharmacologically active agent of benzyol peroxide (see, e.g., US’382 at claim 1, ¶¶[0004], [0007], [0072]), is identified as an antibacterial agent, and at least an anti-acne agent (see, e.g., US’382 at ¶¶[0004], [0008]).  Regarding water content, notably, the percentages provided and identified in US’382 add up to 100% or more, reasonably informing an artisan that additional components (e.g., water) may be absent and are not required (see, e.g., US’382 at claim 1, 14-15).  This understanding is consistent with the overall disclosure of US’382, because US’382 does not recite nor require the use of water (see, e.g., US’382 at claim 1, noting that water is not identified as “essential” and therefore an artisan would not reasonable conclude water was “essential”).  Furthermore, water is identified as an optional component useful to achieve desired end formulations (see, e.g.,US’382 at ¶[0092], identifying that such topical formulations could be used to may toners, pumps, aerosol sprays, clear gels, sticks, creams, lotions, emulsions, suspensions, solids, etc.), but is not recited as a required component (see, e.g., US’382 at ¶¶[0096]-[0099], describing how any water present “can be readily separated” and the resulting topical formulation is translucent).  Accordingly, the presence of water is reasonably understood in view of US’382 to be an optional component that may be present depending upon the final desired formulation (see, e.g., US’382 at ¶¶[0112], noting that “to produce a lotion” water may be added “as needed”). Therefore, an artisan would reasonably assume water was absent and not necessary for activity unless explicitly recited.  This is reasonable in view of the concentration ranges recited for nonaqueous ingredients which total over 100% as explained above. To summarize, the prior art discloses a genus of topical formulations, which include a subgenus of formulations that may consist of the pharmacologically active agent of benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea; wherein the prior art identifies the weight percentages of each respective component, and identifies the predicted, expected, and resulting utility of such compositions, namely such compositions would be usable in topical formulations for the treatment of acne (see, e.g., US’382 at ¶¶[0004], [0008], [0012], [0033]).  
	The teachings of US’382 differ from the claimed invention as follows: Although US’382 teaches topical pharmaceutical formulations, including a subgenus of compositions consisting of benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea, wherein each component is within the instantly claimed ranges, and wherein the utility and predicted and expected results were identified, the prior art of US’382 does not reduce to practice examples of embodiments within this subgenus.
	However, even in the absence of a reduction to practice, the disclosure of US’382 provides direct guidance to artisans that would lead them to appropriate formulations for use in the topical treatment of acne.  Accordingly, each component presently claimed and recited were known in the prior art, taught for use together in combination by a single reference at (or within) the same exact ranges presently claimed, and the prior art identifies that the individual function of each component was clearly known and appreciated in the prior art, and that the intended and expected utility of the combination of such components was already known and appreciated in the prior art.  Specifically, in view of US’382, artisans would readily be motivated to make and use topical formulations comprising benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea to beneficially, predictably and expectedly treat acne (see, e.g., US’382 at claims 1-3, ¶¶[0004], [0008], [0012], [0033]). See also Merck & Co. v. Biocraft Labs, Inc., 874 F .2d 804,807 (Fed. Cir. 1989), "That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious.”).  
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): Specifically, the instantly claimed invention is merely the combination of prior art elements (i.e., benzyol peroxide; phosphatidylserine; phosphatidylcholine; ethanol, and urea), combined within known prior art concentration ranges, according to known methods taught by US’382, wherein such methods yield only the predicted and expected results taught by the prior art, namely the formulation of a topical composition that could desirably and predictably be utilized to treat acne (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each prior art element merely performs the same function in combination as it does separately. 
	Furthermore, there would be a reasonable expectation of successfully obtaining a topical formulation as taught by the prior art because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), including for all non-preferred and alternative embodiments (see, e.g., MPEP §§ 2123(I)-(II)). In addition, it is well-within the ordinary skill in the art to combine known compounds, having known properties, at known concentrations to yield known and expected results5. Here, the prior art clearly taught and identified suitable topical compositions consisting of at least benzoyl peroxide, a micelle forming compound, a solvent, a skin penetration enhancer, and a surfactant, and provided lists of acceptable species of each component.  Notably, the courts have clearly identified in similar circumstances that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335).  Accordingly, an artisan would have a reasonable expectation of successfully forming a topical formulation suitable for treating acne, as described above, in view of the prior art, by simply selecting the known suitable components set forth in the single reference. 
No unexpected results commensurate in scope with the pending claims has been placed on record at this time and zero examples commensurate in scope with the pending claims have been shown to have unexpected results6.
	Accordingly, claims 1-9, 12, and 35-36 are rejected as obvious in view of the prior art of US’382.

(3) NEW GROUNDS OF REJECTION
	No new grounds of rejection have been placed on record.

(4) WITHDRAWN REJECTIONS
The Rejection of claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Final Action mailed 8/30/2021, is withdrawn in view of the cancellation of claim 36 in the After-Final filed 11/30/2021, as noted in the Advisory Action mailed 1/07/2022. 
The Rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Final Action mailed 8/30/2021, is withdrawn in view of the cancellation of claim 36 in the After-Final filed 11/30/2021, as noted in the Advisory Action mailed 1/07/2022. 


(5) RESPONSE TO ARGUMENTS
Appellant’s arguments filed 2/28/2022 have been fully considered but not found persuasive. The proffered arguments substantially reiterate arguments of record pertaining to the maintained rejections set forth above, and therefore, the previous responses of record remain pertinent and are incorporated herein. 
Arguments Pertaining to Priority
At pages 5-9 of the Appeal Brief, Appellant traverses the denial of the priority regarding prior-filed application SE1300318-1 (filed May 3rd, 2013) and PCT/SE2014/050546 (filed May 2nd, 2014). 
At pages 6-7 of the Appeal Brief (see, e.g., Appeal Brief at 5 at 1st partial ¶ to 6 at 1st partial ¶), Appellant recites case law, and the holdings of those cases are neither disputed nor dispositive of the instant issues. 
At page 9, Appellant do not dispute the denial of priority with respect to SE1300318-1 (filed May 3rd, 2013) (see, e.g., Appeal Brief at 9 at 2nd ¶, stating that “Applicants hereby waive their claim of priority to SE1300318”).  Accordingly, the portion of the denial of priority regarding SE1300318-1 is undisputed and should be maintained.
At pages 7-9 of the Appeal Brief, it is the Examiner’s understanding that Appellant traverses the denial of priority regarding PCT/SE2014/050546 (filed May 2nd, 2014) (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).  Examiner acknowledges the supporting citations provided by Appellant (see id), but notes that such citations fail to establish that the disclosure of the invention in PCT/SE2014/050546 is sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 (see Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)), as explained below.
Here, it is the Examiner’s understanding that Appellant is attempting to establish that PCT/SE2014/050546 provides support for the ranges set forth at claim 1 (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).  The MPEP states that "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" (see MPEP § 2163).  Regarding express support for the recited ranges of “0 % - 20.4 % by weight of propylene glycol” and “0% - 29.8% by weight of medium chain monoglycerides/isopropyl myristate in a ratio of 1:1”, it is the Examiner’s understanding that Appellant does not dispute that such ranges are not expressly disclosed by PCT/SE2014/050546 (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).  Therefore, it is undisputed that PCT/SE2014/050546 fails to provide express support for pending claim 1, which is reasonable because claim 1 does not literally appear in the PCT/SE2014/050546 disclosure.
In the absence of express support, it is the Examiner’s understanding that Appellant is attempting to establish implicit or inherent support for instant claim 1 exists in the PCT/SE2014/050546 disclosure for the recited ranges (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).  Regarding implicit or inherent support for the recited ranges of “0 % - 20.4 % by weight of propylene glycol” and “0% - 29.8% by weight of medium chain monoglycerides/ isopropyl myristate in a ratio of 1:1”, it is the Examiner’s understanding that Appellant is attempting to establish that various, disjointed disclosures of distinct embodiments at Tables 1 and 4 would be obvious to combine in a manner necessary to arrive at the recited ranges (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).  Examiner disagrees and notes that the Federal Circuit recently affirmed the Board in a case addressing similar issues regarding ranges and written description support in Indivior UK Ltd. v. Dr. Reddy's Labs. S.A., 18 F.4th 1323, 2021 U.S.P.Q.2d 1154 (Fed. Cir. 2021). In Indivior UK, the court similarly addressed whether or not a generic range that was not expressly supported could nonetheless be supported by the combination of various embodiments set forth at tables in the disclosure (see, e.g., Indivior UK Ltd. at 1327-1328).  With regard to the use of specific examples to retroactively construct a subgenus, the court noted that 
Neither Table 1 nor Table 5 describes the claimed ranges. It is true that in Table 1 there are four polymer components of the described formulations . . . but these values do not constitute ranges; they are only specific, particular examples. For written description support of a claimed range, more clarity is required. Here, one must select several components, add up the individual values, determine the aggregate percentages, and then couple those aggregate percentages with other examples in the '571 application to create an otherwise unstated range. That is not a written description of the claimed range.
(see Indivior UK Ltd. at 1329).
Likewise, in the instant case, the particular examples do not constitute the particular combination of ranges as presently claimed, but only “specific, particular examples”.  Therefore, such examples do not provide written description support commensurate in scope with the novel subgenus presently claimed. Notably, the court in Indivior UK Ltd further noted
[W]e also agree with the Board that there is no written description support for the range of "about 48.2 wt % to about 58.6 wt %" in the '571 application. This range also does not appear in the '571 application. Indivior argues that if one looks to Tables 1 and 5, plucks out the polymer components and creates a range from the percentage totals . . . . then one has obtained the range recited in claim 7. But that amounts to cobbling together numbers after the fact. Indivior failed to provide persuasive evidence demonstrating that a person of ordinary skill would have understood from reading the '571 application that it disclosed an invention with a range of 48.2 wt % to 58.6 wt %. A written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention. "
(see Indivior UK Ltd. at 1329).
Likewise, in the instant case, the arbitrary selection of some, but not all, disclosed embodiments “amounts to cobbling together numbers after the fact”.  Specifically, Appellant has attempted to retroactively construct a genus by selectively picking some examples from the Specification while ignoring numerous other disclosures (compare Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶ with Spec. filed 10/28/2015 at Table 4 at Carrier 4:1, lacking IPM; Carriers 4:13, 4:14, and 4:15, which contain two keratolytic agents; Carrier 4:23, which contains cyclomethicone 5 NF; Carrier 3h at Table 3, which contains 1.7% water, etc.).  Appellant has provided no explanation of how an artisan would reasonably know to arrive at the exact limitations presently required in the subgenus of claim 1 in view of PCT/SE2014/050546 because doing so without any express guidance would require a priori knowledge of which portions of the disclosure to selectively include or exclude, which Appellant only determined after filing.  Therefore, like in Indivior UK Ltd., such disclosures are insufficient to establish written description support because “[a] written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention” (see Indivior UK Ltd. at 1329).  Accordingly, it is the Examiner’s position that the claimed subgenus, including the combination of ranges presently recited, was not described in a manner required by 35 USC 112(a) by the Appellant’s arbitrarily selected examples (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶).
	Examiner’s determination that the disclosure of the invention in PCT/SE2014/050546 was insufficient to comply with the requirements of 35 U.S.C. 112(a) was premised in part upon the observation that the amended claim encompassed the novel scope of “topical pharmaceutical or cosmetic compositions” that may simultaneously consist of and contain both propylene glycol (up to 20.4%) and also MCM/MIP 1:1 (up to 29.8%).  As noted in the rejection, zero embodiments disclosed or discussed by PCT/SE2014/050546 actually simultaneously “consists of” the claimed components as well as both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) within a single embodiment.  Therefore, zero evidence of record currently establishes the existence of express, implicit, or inherent support for such claim scope.  In response, the Appellant provides a single sentence:
The Examiner's statement at p. 16 of the 30 August 2021 Official Action that there are no specific embodiments disclosed in the specification which include both propylene glycol and MCM/IPM is of no moment, as the claims do not require both ingredients to be present.
(see, e.g., Appeal Brief at 8 at final ¶).
Although both components are not “required”, the simultaneous presence of both components is clearly permitted by the claim language as admitted by the Appellant (see Appellant admission at page 10 at 1st partial ¶ at final sentence, admitting that compositions simultaneously encompassing both components is encompassed by claim 1).  Therefore, whether or not PCT/SE2014/050546 provides support for such embodiments encompassed by the pending claim scope is directly material to the issue of whether or not the priority claim is proper.  Accordingly, Appellant fails to dispute any facts or arguments set forth by the Examiner pertaining to such embodiments containing both propylene glycol and MCM/IPM, but instead dismisses the issue as “of no moment” in a conclusory statement premised upon a faulty assumption (see, e.g., Appeal Brief at 8 at final ¶).  Accordingly, the Examiner’s position regarding such embodiments is undisputed and is maintained with respect to the entire novel subgenus of embodiments simultaneously containing both propylene glycol (up to 20.4%) and also MCM/MIP 1:1 (up to 29.8%), encompassed by instant claim 1.  Appellant provides zero facts or rationales reasonably explaining how an artisan could reasonably pick and choose some, but not all, examples shown at instant Tables 2-6 (see, e.g., Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶), to retroactively construct a subgenus that does not actually conform to the specific parameters of the examples selected, or in fact to any examples of record.  Therefore, there is no express, implicit, or inherent support on record for the novel subgenus of claim 1, which does not conform to any genus, subgenus, or grouping of species presently of record. Accordingly, such embodiments are not supported by any disclosures in PCT/SE2014/050546 in a manner sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 (see Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)). 
	Therefore, the denial of priority to SE1300318-1 and PCT/SE2014/050546 should be maintained.


Arguments Pertaining to 35 USC § 112(a)
At pages 9-14 of the Appeal Brief, Appellant traverses the rejection under 35 USC § 112(a) (see, e.g., Appeal Brief at 9 at 3rd ¶ to 14 at 1st partial ¶). These arguments have been fully considered but not found persuasive as explained below.
The claim scope does not appear to be disputed. Appellant acknowledges that the rejection is based upon the inclusion of an “infinite” number of embodiments that can simultaneously contain “both propylene glycol (up to 20.4% by weight) and MCM/IPM (up to 29.8% by weight)”, and Appellant admits that such embodiments are fully encompassed by amended claim 1 (see Appeal Brief at 10 at 1st partial ¶, footnote 1).  Therefore, the pending claim scope at issue is not disputed.
At pages 10-11 of the Appeal Brief (see, e.g., Appeal Brief at 10 at 1st full ¶ to 11 at 1st partial ¶), Appellant recites case law, but Appellant fails to explain or apply the facts of such cases to the facts at issue in the present case.  For example, in In re Werheim and Union Oil of Cal., the disclosure at issue actually disclosed ranges (see id); however, in the instant case, the disclosure fails to disclose the combination of ranges presently recited at instant claim 1, and also fails to disclose the specifically claimed ranges pertaining to propylene glycol and MCM/IPM.  Accordingly, Appellant’s reliance upon such cases appear misplaced because such cases appear to address materially different fact patterns. Therefore, the holdings of those cases are neither disputed nor dispositive of the instant issues.  Rather, the Examiner’s legal basis for the rejection is summarized succinctly at MPEP § 2163, which states "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Regarding express support, the entire claimed subgenus is considered as an integrated whole7 but Appellant has failed to identify where the subgenus of instant claim 1 is disclosed on record as an integrated whole using synonymous or equivalent language.  Instead, it is the Examiner’s understanding that Appellant alleges that multiple, disjointed disclosures of some, but not all, embodiments set forth in the tables of the instant disclosure are sufficient to render obvious the instantly recited subgenus of claim 1 (see, e.g., Appeal Brief at 11 at final ¶ to 13 at 1st partial ¶).  Obviousness is not the test for written description.  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (see Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Accordingly, it is the Examiner’s understanding that no express support for the presently claimed subgenus, considered as an integrated whole, has been identified on record by the Appellant.
In the absence of express support, it is the Examiner’s understanding that Appellant is alleging that implicit or inherent support for instant claim 1 exists in the original disclosure commensurate in scope with the combination of recited ranges recited at instant claim 1 (see, e.g., Appeal Brief at 11 at final ¶ to 13 at 1st partial ¶).  Specifically, Appellant recites and relied upon various, disjointed disclosures pertaining to distinct embodiments at Tables 1-6, which pertain to specific embodiments that fall within the scope of instant claim 1 (see, e.g., Appeal Brief at 11 at final ¶ to 13 at 1st partial ¶).  The fact that Appellant can identify embodiments falling within the scope of instant claim 1 is not equivalent to establishing written description support for the novel subgenus as an integrated whole.  Examiner notes that the Federal Circuit recently affirmed the Board in a case addressing similar issues regarding ranges and written description support in Indivior UK Ltd. v. Dr. Reddy's Labs. S.A., 18 F.4th 1323, 2021 U.S.P.Q.2d 1154 (Fed. Cir. 2021). In Indivior UK, the court addressed whether or not a generic range that was not expressly supported could nonetheless be supported by the combination of various embodiments set forth at tables in the disclosure (see, e.g., Indivior UK Ltd. at 1327-1328).  With regard to the use of specific examples to retroactively construct a subgenus, the court noted that 
Neither Table 1 nor Table 5 describes the claimed ranges. It is true that in Table 1 there are four polymer components of the described formulations . . . but these values do not constitute ranges; they are only specific, particular examples. For written description support of a claimed range, more clarity is required. Here, one must select several components, add up the individual values, determine the aggregate percentages, and then couple those aggregate percentages with other examples in the '571 application to create an otherwise unstated range. That is not a written description of the claimed range.
(see Indivior UK Ltd. at 1329).
Likewise, in the instant case, the particular examples do not reflect the particular combination of ranges as presently claimed, but only “specific, particular examples” that happen to fall within the scope of the subgenus after the fact.  However, such examples do not provide written description support commensurate in scope with the novel subgenus presently claimed because they do not establish that such a subgenus would have been recognized by an artisan in view of the disclosure.  The court in Indivior UK Ltd further noted
[W]e also agree with the Board that there is no written description support for the range of "about 48.2 wt % to about 58.6 wt %" in the '571 application. This range also does not appear in the '571 application. Indivior argues that if one looks to Tables 1 and 5, plucks out the polymer components and creates a range from the percentage totals . . . . then one has obtained the range recited in claim 7. But that amounts to cobbling together numbers after the fact. Indivior failed to provide persuasive evidence demonstrating that a person of ordinary skill would have understood from reading the '571 application that it disclosed an invention with a range of 48.2 wt % to 58.6 wt %. A written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention. "
(see Indivior UK Ltd. at 1329).
Likewise, in the instant case, the arbitrary selection of some, but not all, disclosed embodiments “amounts to cobbling together numbers after the fact”.  Specifically, Appellant has attempted to retroactively construct a subgenus by selectively picking some examples from the Specification while selectively ignoring numerous other disclosures (compare Appeal Brief at 7 at 1st full ¶ to 9 at 1st ¶ with Spec. filed 10/28/2015 at Table 4 at Carrier 4:1, lacking IPM; Carriers 4:13, 4:14, and 4:15, which contain two keratolytic agents; Carrier 4:23, which contains cyclomethicone 5 NF; Carrier 3h at Table 3, which contains 1.7% water, etc.).  However, Appellant has provided no explanation of how an artisan would have known which disclosures to arbitrarily pick and which to ignore in a manner necessary to arrive at the exact limitations required in the genus of claim 1; Appellant has identified no “blaze marks” directing an artisan to combine some embodiments while ignoring others.  Therefore, it is the Examiner’s position that an artisan would not reasonably know, a priori, which portions of the disclosure to selectively include or exclude as needed to arrive at the genus of amended claim 1.  Like in Indivior UK Ltd., such disclosures are insufficient to establish written description support because “[a] written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention” (see Indivior UK Ltd. at 1329).  Accordingly, the disclosures identified by the Applicant have been fully considered, but do not provide written description support for the claimed ranges. 
	Examiner’s determination that the originally filed disclosure was insufficient to comply with the requirements of 35 U.S.C. 112(a) was premised in part upon the observation that the amended claim encompassed the novel scope of “topical pharmaceutical or cosmetic compositions” that may simultaneously consist of and contain both propylene glycol (up to 20.4%) and also MCM/MIP 1:1 (up to 29.8%).  As noted in the rejection, zero embodiments disclosed or discussed in the originally filed disclosure actually simultaneously “consists of” the claimed components as well as both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) within a single embodiment.  In response, the Appellant provides the following response:
The Examiner's statement at p. 22 of the 30 August 2021 Official Action that there are no specific embodiments disclosed in the specification which include both propylene glycol and MCM/IPM is of no moment, as the claims do not require both ingredients to be present.
(see, e.g., Appeal Brief at 13 at 1st partial ¶).
Although both components are not “required”, the simultaneous presence of both components is clearly permitted and encompassed by the claim language (see Appellant admission at page 10 at 1st partial ¶ at final sentence, admitting that compositions simultaneously encompassing both components is encompassed by claim 1).  Therefore, whether or not the originally filed disclosure provides support for the subgenus of claimed embodiments simultaneously comprising both propylene glycol (>0% up to 20.4%) and also MCM/MIP 1:1 (>0% up to 29.8%) is directly material to the issue of written description.  As noted by the Examiner in the rejection above, this subgenus of embodiments simultaneously containing both propylene glycol and also MCM/MIP 1:1 is unsupported on record by express, implicit, or inherent support.
	At page 13 of the Brief, Appellant notes that 
[t]here is no requirement in rule or law that an applicant must provide specific examples of every possible embodiment encompassed by a claim in order to comply with the written description requirement. . . 
(see, e.g., Appeal Brief at 13 at 1st partial ¶).
This is neither disputed nor dispositive of the present issue; rather the issue is that there must be some support.  MPEP § 2163 states "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.  Here, no express, implicit, or inherent support has been identified on record for any embodiments simultaneously containing both propylene glycol and also MCM/MIP 1:1.  Accordingly, even considered in the view most favorable to the Appellant, and assuming that the embodiments of record were sufficient to implicitly establish the metes and bounds of the claimed subgenus, instant claim 1 would still be properly rejected for failing to satisfy the requirements of 35 USC § 112(a) because such embodiments fail to establish or suggest that Appellant had possession of any embodiments (or subgenus comprising embodiments) that encompassed embodiments simultaneously containing both propylene glycol and also MCM/MIP 1:1.  Accordingly, the claimed subgenus is new matter because the originally filed disclosure failed to described the subgenus using synonymous or equivalent language in an express, implicit, or inherent manner.
	At pages 13-14, it is the Examiner’s understanding that Appellant is attempting to dispute whether or not the claimed subgenus is properly considered as an integrated whole8 in view of Novozymes (see, e.g., Appeal Brief at 13-14 at bridging ¶) because
Applicants respectfully submit that the present case is readily distinguishable from Novozymes, where the patent at issued did not disclose "even a single species that falls within the claims or ... any 'blaze marks' that would lead an ordinarily skilled investigator toward such a species among a slew of competing possibilities." Novozymes at 1349. Such is manifestly not the case with the present application, which discloses numerous species that fall within the scope of the claims, as well as including ample "blaze marks" to direct the person of ordinary skill in the art. 
(see, e.g., Appeal Brief at 13 at 1st partial ¶).
Examiner has fully considered Appellants’ assertion that “blaze marks” exist, but notes that Appellant failed to actually identify even one extant “blaze mark” reasonably directing an artisan to arbitrarily pick and choose some, but not all, portions of the disclosure as necessary to arrive at the present claim scope.  Furthermore, Appellant failed to identify even one “blaze mark” that reasonably directs artisans to arrive at a subgenus, no expressly described on record, which encompasses novel embodiments simultaneously containing both propylene glycol and also MCM/MIP 1:1.  Accordingly, such assertions that “blaze marks” exist unsupported by objective evidence of such “blaze marks” is not persuasive. 
All arguments pertaining to the rejection under 35 USC § 112(a) (see, e.g., Appeal Brief at 9 at 3rd ¶ to 14 at 1st partial ¶) have been fully considered but not found persuasive.  Therefore, the rejection should be maintained.


Arguments Pertaining to 35 USC § 103
At pages 14-22 of the Appeal Brief, Appellant traverses the rejection under 35 USC § 103 (see, e.g., Appeal Brief at 14 at § D to 22 at 1st full ¶). These arguments have been fully considered but not found persuasive as explained below.
As an initial matter, the Examiner notes that the arguments appear to repeat prior arguments of record, and therefore the Examiner’s previous responses remain pertinent and are incorporated herein.
It is the Examiner’s understanding that Appellant is alleging that the Examiner has not considered the prior art reference “in its entirety”, including portions that Appellant alleges “would lead away from the claimed invention” (see, e.g., Appeal Brief at 15 at 1st full ¶, 15-16 at bridging ¶, 16-17 at bridging ¶).  Specifically, Appellant alleges that US’382 requires a “Mixed Micellular Small Molecule (“MMSM”) delivery system (see id; see id. at 17 at 1st partial ¶, wherein Appellant enumerates what Appellant believes to be “required ingredients”).  This is not persuasive for reasons of record (see, e.g., Non-Final mailed 4/19/2021 at 34-43, incorporated herein), which are discussed below.  
First, Appellant’s position regarding “required ingredients” is literally contradicted by the claims of US’382, which fails to enumerate the “required” ingredients upon which Appellant relies (compare Appeal Brief at 17 at 1st partial ¶ with US’382 at claims, esp. claim 1).  Therefore, US’382 does not “teach away” from literally claimed embodiments, and does not reasonably inform an artisan that such components are required to practice all embodiments claimed and disclosed by US’382.
Second, the assertion that ingredients (a)-(g) at page 17 of the Appeal Brief are “required” (see Appeal Brief at 17 at 1st partial ¶) is inconsistent with the literal disclosure of US’382, which claims, describes, and reduces to practice embodiments lacking ingredients (a)-(g) (see, e.g., US’382 at ¶¶[0025], [0040]-[0041], Example at ¶¶[0101]-[0110], claims 1 and 27).  Example 1 of US’382 (see, e.g., US’382 at ¶¶[0101]-[0110]) lacks an edetate salt or “an alkali metal alkyl salicylate”.  Therefore, Appellant’s assertions of “required ingredients” are contradicted by the disclosure of the prior art.
Third, Appellant’s position regarding “required ingredients” is inconsistent with the resulting patent issued from US’382, namely US 9,308,268 (issued Apr. 12, 2016) (see US’268 at claim 1).  Although not applied as prior art, the issued patent is informative because it contradicts Appellant’s underlying premise regarding “required ingredients” (compare Appeal Brief at 17 at 1st partial ¶ with US’268 at claims, noting that the Appellant’s list of “required ingredients” are not identified in the patented and issued claims).
Accordingly, the Appellant’s assertion of “required ingredients” is contradicted by the disclosure of the prior art.  While such ingredients may represent “preferred” embodiments, the teachings of the prior art are not limited to “preferred” embodiments, and “preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiments” (see, e.g., MPEP § 2123(I)-(II)).
	Appellant raised multiple arguments premised upon the assumption that US’382 has the “required ingredients” enumerated in the Appeal Brief (see, e.g., Appeal Brief at 17 at 1st partial ¶), including allegations that 
. . .[i]n order to modify the teachings of US’382 to arrive at the presently claimed invention, it is necessary for one of ordinary skill in the art to omit at least three required ingredients from the composition of US’382.  Preparing a composition which does not include these required ingredients would be directly contrary to the teachings of US’382. 
(see, e.g., Appeal Brief at 17 at final ¶).
Such arguments premised upon the faulty assumption that US’382 recites and requires the “required ingredients” identified by the Appellant are not persuasive because such ingredients are not “required” as explained above.  Examiner’s position is that US’382 at claims 1 and 27 recite all “required ingredients” and correctly reflect the full breadth of the described invention of US’382.  Accordingly, all such arguments premised upon the faulty assumption that US’382 recites and requires the “required ingredients” identified by the Appellant (see, e.g., Appeal Brief at 17 at 1st partial ¶) have been fully considered but not found persuasive because they are premised upon an incorrect assumption. 
	At page 17 of the Appeal Brief, Appellant provides footnote 3 regarding the definition of “macromolecular” (see, e.g., Appeal Brief at 17 at Footnote 3).  Appellant appears to allege that “Benzoyl peroxide does not meet this limitation” (see id).  However, US’382 at claim 1 does not require a “macromolecular” agent, or require that “benzoyl peroxide” meet this description. Rather, claim 1 of US’382 explicitly and unambiguously directs an artisan to use “benzoyl peroxide” (see US’382 at claim 1). Therefore, the footnote regarding “macromolecular” and the assertions therein are neither disputed nor dispositive of the rejection.
	At pages 18-19 of the Appeal Brief, it is the Examiner’s understanding that Appellant acknowledges that US’382 at claim 1 does not recite the “required ingredients” identified by the Appellant (compare Appeal Brief at 17 at 1st partial ¶ with 18 at 1st ¶ to 19 at 2nd ¶, wherein Appellant addresses the components of US’382 at claim 1).  However, Appellant appears to attempt to reconcile this difference by incorrectly alleging that US’382 at claim 1 requires an “alkali metal alkyl sulfate” (see Brief at 18 at 1st ¶ to 19 at 2nd ¶, noting that Appellant literally recites US’382 at claim 1 on page 18, but subsequently “reinterprets” the term “surfactant” to conform to their preferred interpretation).  In direct contrast to Appellant’s assertion, Examiner notes that US’382 at claim 1 does not recite nor require an “alkali metal alkyl sulfate”, but instead recites a “surfactant” (see, e.g., US’382 at claim 1), wherein “surfactant” is defined by US’382 as including lecithins such as phosphatidylserine (see, e.g., US’382 at ¶¶[0086]-[0089]).  Although the alkali metal alkyl sulfate of “sodium lauryl sulfate” is identified as a “preferred surfactant” (see, e.g., US’382 at ¶[0089]), it is not recited nor required in the embodiments of US’382 as evidenced by US’382 at claim 1-4, 6-16, 27, and 30-32.  Accordingly, arguments assuming or alleging that US’382 is limited to embodiments requiring the “preferred surfactant” of “sodium lauryl sulfate” are not persuasive because the prior art is not limited to “preferred” embodiments, and “preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiments” (see, e.g., MPEP § 2123(I)-(II)).
At pages 18-19 of the Appeal Brief, it is the Examiner’s understanding that Appellant acknowledges that US’382 at claim 1 does not recite the “required ingredients” identified by the Appellant (compare Appeal Brief at 17 at 1st partial ¶ with 18 at 1st ¶ to 19 at 2nd ¶, wherein Appellant addresses the components of US’382 at claim 1 do not require “an edetate”).  However, Appellant appears to attempt to reconcile the lack of a “pharmaceutically acceptable edetate” by alleging that the component was inadvertently omitted by the Inventors of US’382 at claim 1 (see, e.g., Brief at 19 at 1st partial ¶, alleging that “its omission in the earlier claims was an oversight”).  This allegation amounts to speculation and conjecture which is literally contradicted by Example 1 of US’382, which lacks an “edetate” (see, e.g., US’382 at Example 1 at ¶¶[0101]-[0113]).  Appellant attempts to support their position by selectively identifying passages limited specifically to a MMSM delivery system (see, e.g., Brief at 19 at 1st partial ¶, referring to US’382 at ¶¶[0026]. [0028]-[0029], [0074], [0114]).  However, as noted above, the US’382 disclosure is not limited to the MMSM delivery system as evidenced by the disclosures of US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27.  Notably, Appellant fails to reconcile their position with contrary passages directing artisans to a broader scope of non-preferred embodiments, such as 
[0025] In one aspect, this patent application discloses a solubilized benzoyl peroxidetopical[sic] formulation that comprises benzoyl peroxide, one or more solvents, one or more skin penetration enhancers, and a surfactant.
Or passages such as
[0040] The present invention generally provides for the manufacture and use of formulations of solubilized benzoyl peroxide. The solubilized benzoyl peroxide formulations provide a solvent vehicle for the treatment of acne and comprise solubilized benzoyl peroxide molecules that are available to penetrate into follicles, follicle oil glands, the stratum corneum and the epidermis of the skin. The solubilized benzoyl peroxide saturates the targeted infected areas to destroy the bacteria-causing acne.
[0041] The solubilized benzoyl peroxide topical formulation comprises: benzoylperoxide[sic], a solvent, a skin penetration enhancer, and a surfactant.
Such disclosures do not suggest that claim 1 of US’382 contains an omitted component, but instead supports the Examiner’s position that claim 1 represents the full scope of US’382, including embodiments lacking the MMSM delivery system.  Although Examiner agrees that US’382 at claim 6 contains an error, Examiner disagrees that the error can reasonably be said to indicate an omitted item at claim 1.  Examiner notes that the issued patent from US’382, namely US 9,308,268 (issued Apr. 12, 2016) (see US’268 at claims 1-5) appears to correct the typographical error by reciting “the  . . . formulation of claim 1 further comprising an alkali metal alkyl sulfate...” (compare US’382 at claim 6 with US’268 at claim 5), which supports the Examiner’s position that “an alkali metal alkyl sulfate” is not a “required ingredient” of US’382 at claim 1, or otherwise inadvertently omitted from US’382 at claim 1.   Accordingly, such arguments are not persuasive. Therefore, arguments assuming or alleging that US’382 is limited to embodiments requiring a  “pharmaceutically acceptable edetate” are not persuasive because the prior art is not limited to “preferred” embodiments, and “preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiments” (see, e.g., MPEP § 2123(I)-(II); see also US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27).
At page 19 of the Appeal Brief, it is the Examiner’s understanding that Appellant acknowledges that US’382 at claim 1 does not recite the “required ingredients” identified by the Appellant (compare Appeal Brief at 17 at 1st partial ¶ with 19 at 2nd ¶, wherein Appellant acknowledges that US’382 at claim 1 does not “require” “an alkali metal salicylate”).  Appellant fails to explain why such a component would be reasonably deemed a “required ingredient” in view of the teachings of US’382, but instead alleges that “salicylic acid . . . . would be a reasonable ingredient to combine...” (see, e.g., Brief at 19 at 2nd ¶).  The reasonableness of the component is neither disputed nor dispositive of obviousness of other “reasonable” combinations of components as relied upon by the Examiner.  Accordingly, Appellant fails to explain why an artisan would reasonably assume that claim 1 of US’382 “required” an “alkali metal salicylate” in view of the disclosure as a whole.  Therefore, arguments assuming or alleging that US’382 is limited to embodiments requiring a “an alkali metal salicylate” are not persuasive because the US’382 does not literally recite nor require such components, and prior art is not limited to “preferred” embodiments; furthermore “preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiments” (see, e.g., MPEP § 2123(I)-(II); see also US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27).
At page 19 of the Brief, it is the Examiner’s understanding that Appellant is alleging that the prior art genus of US’382 does not encompass the instantly claimed embodiments because 
[T]he composition of ‘382 claim 1 requires a surfactant - preferably an alkali metal sulfate (sodium lauryl sulfate) [0089], which is excluded from the closed rejected claim 1. 
(see, e.g., Appeal Brief at 17 at final ¶).
This is not persuasive for multiple reasons.  First, the Examiner disagrees and directs the Applicant to the rejection of record which explicitly addresses each claimed component in view of the US’382 disclosure.  Second, an “alkali metal alkyl sulfate” is not a “required ingredient” in US’382 for reasons explained above.  Third, claim 1 of US’382 does not recite nor require an “alkali metal alkyl sulfate”.  Fourth, claim 1 of US’382 does not recite nor require “sodium lauryl sulfate”.  Fifth, claim 1 of US’382 requires a “surfactant”, and “surfactants” are identified at ¶¶[0086]-[0089] of US’382; as noted in the rejection, US’382 requires a micelle-forming compound (see, e.g., US’382 at claims 1-3 and 7, ¶¶[0073]-[0074]), which may be phosphatidylcholine, and a surfactant, which may be phosphatidylserine (see, e.g., US’382 at claim 1, ¶¶[0086]-[0087]).  In sum, the Examiner’s position is set forth in the rejection maintained above, which explains why the genus of US’382 encompasses the subgenus of instant claim 1.
	At pages 19-20, it is the Examiner’s understanding that Appellant is alleging that phosphatidylcholine and phosphatidylserine would be considered a single component of “lecithin” rather than two distinct and separate components in view of US’382 (see, e.g., Brief at 19-20 at bridging ¶, alleging that “US’382 considers ‘lecithin’ to be a single micelle-forming compound”).  This line of reasoning has been fully considered but not found persuasive as follows: 
First, US’382 explicitly identifies and requires two separate components, namely a “micelle-forming compound” and a “surfactant” (see, e.g., US’382 at claim 1), and provides two separate listings of suitable compounds (see, e.g., US’382 at ¶¶[0073]-[0075], ¶¶[0086]-[0088]).  Therefore, two separate components are required by US’382 at claim 1.  
Second, each of phosphatidylcholine and phosphatidylserine are independently identified as separate and distinct “micelle forming compounds” (see, e.g., US’382 at ¶¶[0073]-[0075]).  
Third, each of phosphatidylcholine, and phosphatidylserine are also separately and independently identified as “surfactants” (see, e.g., US’382 at ¶¶[0086]-[0088]).  
Accordingly, US’382 at claim 1 recites and requires two separate components, and identifies that such components may be phosphatidylcholine and phosphatidylserine.  Applicant’s arguments disputing this interpretation have been considered but not found persuasive because:
Fourth, Appellant’s reliance upon US’382 at ¶[0077] is misplaced because this disclosure is directed to “preferred embodiments” (see, e.g., Brief at 19-20 at bridging ¶; see also US’382 at ¶[0077]).  The teachings of US’382 as a whole are not limited to “preferred” embodiments, and such “preferred” embodiments do not constitute a teaching away from nonpreferred embodiments (see, e.g., MPEP § 2123(I)-(II)).
Fifth, Appellant’s reliance upon Wikipedia for a definition of “lecithin” is misplaced because US’382 clearly identifies how to interpret the term as it is utilized in the US’382 disclosure.  Specifically, “lecithin” is used as a catch-all term for individual phospholipids or groups of unidentified phospholipids in US’382, which explicitly identifies that
[t]he lecithin . . . is preferably selected from the group consisting of phosphatidylcholine, phosphatidylserine, sphingomyelin, phosphatidylethanolamine, . . . . and mixtures thereof” 
(see, e.g., US’382 at ¶[0075], emphasis added). 
Therefore, “lecithin” is used by US’382 to refer individually and independently to either phosphatidylcholine or phosphatidylserine (see id).
Sixth, Appellant identifies that it is “Applicant’s contention that the person of ordinary skill in the art would be led by US’382 to use two substantially different micelle-forming compounds” (see, e.g., Brief at 20 at 1st partial ¶), but fails to identify where such a contention is objectively supported in the US’382 disclosure.  Rather, Appellant’s conjecture appears to be premised upon the assumption that the US’382 disclosure is unreasonably limited only to explicitly identified “preferred embodiments” such as those discussed at US’382 at ¶[0077].  As noted above, the teachings of US’382 as a whole are not limited to “preferred” embodiments, and such “preferred” embodiments do not constitute a teaching away from nonpreferred embodiments (see, e.g., MPEP § 2123(I)-(II)).
Accordingly, it is the Examiner’s position that US’382 at claim 1 separately identifies two distinct, required components (i.e., a “micelle-forming compound” and a “surfactant”) (see, e.g., US’382 at claim 1), and that US’382 provides an explicit list of compounds suitable for satisfying each separate role, including the two separate and distinct compounds of phosphatidylcholine and phosphatidylserine (see, e.g., US’382 at ¶¶[0073]-[0075], ¶¶[0086]-[0088], claim 1).  Accordingly, arguments that two different chemical compounds should be viewed as a single chemical entity have been fully considered but not considered persuasive because the two different chemical compounds are two different chemical compounds and are taught and disclosed in US’382 as two different chemical compounds.
	At page 20, Appellant alleges 
Claim 27 of US'382 is a process claim ("A process for the preparation of a solubilized benzoyl peroxide formulation") that recites combining the same ingredients as recited in US'382 claim 1; it thus suffers from the same deficiencies as claim 1 discussed above. 
(see, e.g., Appeal Brief at 17 at final ¶).
This is not persuasive for the reasons described above regarding claim 1.  However, Examiner notes that Appellant fails to address or explain the existence of claim 27, which appears to undermine Appellant’s arguments (i) that claim 1 of US’382 contains an “omission” (see, e.g., Brief at 19 at 1st partial ¶), (ii) that claim 1 of US’382 should be interpreted as including “an alkali metal salicylate” (see, e.g., Brief at 17 at 1st partial ¶, 18 at 1st full ¶, 19 at 1st full ¶), (iii) that claim 1 of US’382 should be interpreted as including “an alkali metal sulfate” (see, e.g., Brief at 17 at 1st partial ¶, 18 at 1st full ¶, 19 at 2nd full ¶), or (iv) that claim 1 of US’382 is required to include an MMSM delivery system (see, e.g., Brief at 17 at 1st partial ¶, 18 at 1st full ¶, 19-20 at bridging ¶).  Examiner notes that all arguments raised by Appellant suggesting or alleging that the broader teachings of US’382 are not reflected by claim 1 of US’382 are actually  undermined by the existence of claim 27, which is consistent with claim 1 and the broader teachings of US’382 identified by the Examiner on record (see, e.g., US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27).  Accordingly, such statements pertaining to claim 27 are acknowledged, but the apparent dismissal of claim 27 of US’382 ignores that claim 27 supports the Examiner’s position and undermines the Appellant’s arguments attempting to limit the teachings of US’382 to preferred embodiments.
	At pages 20-21, it is the Examiner’s understanding that Appellant is disputing whether or not Formulation methods A and B of US’382 would direct an artisan to the claimed invention (see, e.g., Appeal Brief at 20 at final ¶ to 21 at 1st full ¶).  This is neither disputed nor dispositive of obviousness because the rejection does not allege that an artisan would arrive at the claimed invention in view of either Formulation methods A and B of US’382.  The Examiner’s reliance upon Formulation method A has been limited on record to rebutting the Appellant’s position that US’382 is limited to embodiments comprising a MMSM delivery system (see record).  The rejection under 35 USC § 103, however, is premised upon simply following the guidance recited at US’382 at claims 1 and 27, wherein an artisan merely combines prior art elements (i.e., benzyol peroxide; phosphatidylserine; phosphatidylcholine; ethanol, and urea), within known prior art concentration ranges, according to known methods taught by US’382, to predictably yield topical compositions that could desirably and predictably be utilized to treat acne (see, e.g., rejection above; see also MPEP §§ 2143(I)(A), (G)).  Furthermore, each prior art element merely performs the same function in combination as it does separately.  Accordingly, Appellant’s arguments regarding modification of Formulation Method A is moot because it is not at issue and has not been relied upon by the Examiner to establish obviousness.
	At pages 18 and 21-22, it is the Examiner’s understanding that Appellant is alleging that the Examiner’s position is improper because:
...the Examiner is committing the sin that he accuses Applicants of committing; namely, selectively reading the specification of US'382, but in a way that leads to an (improper) rejection of the instant claims.
(see, e.g., Appeal Brief at 18 at 1st full ¶),
presumably because 
In the case of US'382, most of the disclosure relates to the MMSM system. The Examiner has identified selected examples of compositions disclosed by US'382 which - in part- arguably do not meet the explicitly stated requirements of the MMSM system. However, it is impermissible to pick out those specific examples and disregard the bulk of the disclosure of US'382 relating to the MMSM system. 
(see, e.g., Appeal Brief at 22 at 1st partial ¶).
These arguments (see, e.g., Appeal Brief at 18 at 1st full ¶, 21-22 at bridging ¶) have been fully considered but not found persuasive. The Examiner’s position is that the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), including for all non-preferred and alternative embodiments (see, e.g., MPEP §§ 2123(I)-(II)).  Therefore, the Examiner’s position is to consider the entire teachings of the prior art as a whole, including all teachings directed to non-preferred inventions (see, e.g., MPEP §§ 2123(I)-(II); see, e.g., US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27).  In contrast, the Appellant is attempting to improperly limit the teachings of the prior art to a selected number of paragraphs pertaining to the MMSM system and preferred embodiments requiring the MMSM system while selectively ignoring all disclosures to the contrary, including the express language set forth at claims 1 and 27 of US’382.  Therefore, the Examiner has considered the entirety of the prior art reference, including all portions that teach and suggest non-preferred embodiments.  Appellant has failed to identify any portion of US’382 that was “disregarded” or not properly considered.  Critically, no portion of the US’382 disclosure criticizes, discredits, or otherwise discourages the solution claimed.  Therefore, US’382 does not “teach away” from the claimed embodiments (see, e.g., MPEP §§ 2123(I)-(II); see, e.g., US’382 at ¶¶[0025], [0040]-[0041], Example 1 at ¶¶[0101]-[0110], and claims 1 and 27).
	At pages 21-22, it is the Examiner’s understanding that Appellant is suggesting that the “proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose” (see, e.g., Appeal Brief at 21-22 at bridging ¶).  This is not persuasive because Appellant fails to identify or explain why the embodiment identified in the rejection would be “unsatisfactory for its intended purpose” (see id.).  As noted in the rejection, the claimed invention is a combination of prior art elements, within known prior art concentration ranges, according to the known methods taught by US’382, to predictably yield topical compositions that could desirably and predictably be utilized to treat acne (see, e.g., rejection above; see also MPEP §§ 2143(I)(A), (G)).  Appellant has provided no evidence that such compositions would be unsuitable for the intended purpose of forming topical compositions for use in the treatment of acne.  Accordingly, such arguments unsupported by objective evidence are not persuasive.
	In summary, it is the Examiner’s position that it is well-within the ordinary skill in the art to combine known compounds, having known properties, at known concentrations, according to known methods, to yield known and expected results9. Here, the prior art clearly taught and identified suitable topical compositions consisting of at least benzoyl peroxide, a micelle forming compound, a solvent, a skin penetration enhancer, and a surfactant, and provided explicit lists of acceptable species of each component.  Notably, the courts have clearly identified in similar circumstances that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335).  Accordingly, an artisan would have a reasonable expectation of successfully forming a topical formulation suitable for treating acne, as described above, in view of the prior art, by simply selecting the known suitable components set forth in the single reference.  Notably, no evidence of unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record to date, and zero examples commensurate in scope with the pending claims have been shown to have unexpected results10.
	Accordingly, all arguments raised by the Appellant in the Appeal Brief applicable to the rejection under 35 USC 103 have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the rejection should be maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RANDALL L BEANE/Primary Examiner, Art Unit 1654         


Conferees:
/JEANETTE M LIEB/Acting Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., “Eye Wash”, dailymed.nlm.nih.gov, NDC Code: 67510-0662-4, (Feb. 22, 2013), attached as a pdf, 5 pages, also available at https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=0bccbba8-091c-4d31-9f11-43e20d01977a (last visited 4/8/2021); cited in Action mailed 8/30/2021.
        [1][1] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        2 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4 Phospholipids such as Lecithin are identified as a micelle-forming compounds (see US’382 at claim 3, ¶¶[0073]-[0075]), skin penetration enhancers (see, e.g., US’382 at claim 1, ¶¶[0083]-[0084]), and also surfactants (see, e.g., US’382 at claim 1, ¶¶[0086]-0087]).
        5 "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
        6 “When an applicant seeking a patent for a chemical composition claims a range of proportions for various elements thereof, he need not demonstrate the critically of his selection of a particular range unless such criticality is essential to non-obviousness” Application of Kroekel, 504 F.2d 1143, 1146 (C.C.P.A. 1974).
        7 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        8 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        9 "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
        10 “When an applicant seeking a patent for a chemical composition claims a range of proportions for various elements thereof, he need not demonstrate the critically of his selection of a particular range unless such criticality is essential to non-obviousness” Application of Kroekel, 504 F.2d 1143, 1146 (C.C.P.A. 1974).